Exhibit 10.46.1 MASTER LEASE AGREEMENT - BRIGHTON BY VENTAS BRIGHTON, LLC, AS LANDLORD AND SUMMERVILLE 6 LLC AS TENANT DATED AS OF AUGUST 1, 2005 TABLE OF CONTENTS 1 Leased Property; Term; Joint and Several Liability; Limitation on Rights. 1 1.1 Leased Property 1 1.2 Term 2 1.3 Joint and Several Liability; Limitation on Rights 2 1.4 Medicare; Medicaid; CON 2 2 Definitions 3 3 Rent. 3 3.1 Fixed Rent 3 3.2 Additional Rent 5 3.3 Escrow Deposits 6 3.4 Security Deposit. 8 3.5 Net Lease 10 4 Impositions 11 4.1 Payment of Impositions 11 4.2 Notice of Impositions 11 4.3 Adjustment of Impositions 11 5 No Affect or Impairment, etc 11 6 Premises; Tenant’s Personal Property. 12 6.1 Ownership of the Premises 12 6.2 Tenant’s Personal Property 12 6.3 Landlord’s Personal Property 13 7 Condition and Use of Each Leased Property. 13 7.1 Condition of Each Leased Property 13 7.2 Use of Each Leased Property. 13 7.3 Authorization Collateral 14 7.4 Granting of Easements, etc 14 8 Negative and Affirmative Covenants of Tenant. 15 8.1 Negative Covenants 15 8.2 Affirmative Covenants 18 8.3 Authorization Non-Compliance 21 8.4 Financing 21 9 Maintenance of Facilities. 21 9.1 Maintenance and Repair. 21 9.2 Encroachments 23 10 Tenant’s Representations and Warranties 23 10.1 Organization and Good Standing 23 10.2 Power and Authority 23 1 10.3 Enforceability 24 10.4 Consents 24 10.5 No Violation 24 10.6 Reports and Statements 24 10.7 No Default 24 10.8 Adverse Matters 24 10.9 Certification 24 10.10 No Reimbursement Audits or Appeals 24 10.11 No Recoupments Efforts 25 10.12 Professional Liability Reserves 25 10.13 Primary Intended Use 25 10.14 Compliance with Laws 25 10.15 Ownership of Authorizations 25 10.16 Third Party Payor Programs 25 11 Alterations 25 11.1 Alterations 25 11.2 Construction Requirements for all Alterations 26 11.3 Capital Expenditures Account. 27 11.4 Annual Capital Expenditure Budget 30 12 Liens 31 13 Permitted Contests 31 14 Insurance. 32 14.1 General Insurance Requirements 32 14.2 Policies; Certificates 34 14.3 Blanket and Loss Limit Policies 34 14.4 Additional Insured; No Separate Insurance 34 14.5 Policy Requirements 34 14.6 Evidence of Compliance 35 14.7 Foreclosure; Transfer 35 14.8 Insurance Company 35 14.9 Terrorism 35 15 Damage and Destruction 36 15.1 Notice of Casualty 36 15.2 Substantial Destruction 36 15.3 Partial Destruction 36 15.4 Restoration. 37 15.5 Disbursement of Insurance Proceeds 37 15.6 Insufficient Proceeds/Risk of Loss 38 15.7 Excess Proceeds 38 15.8 Landlord’s Inspection 38 15.9 Not Trust Funds 38 2 15.10 Waiver 39 15.11 Facility Mortgagee 39 16 Condemnation. 39 16.1 Parties’ Rights and Obligations 39 16.2 Total Taking 39 16.3 Partial Taking 39 16.4 Restoration 40 16.5 Temporary Taking 40 17 Default 40 17.1 Events of Default 40 17.2 Remedy Election 43 17.3 Certain Remedies 44 17.4 Damages 44 17.5 Waiver; Mitigation 45 17.6 Application of Funds 45 17.7 Nature of Remedies 45 17.8 No Mediation or Arbitration 46 17.9 Deletion of Properties 46 18 Landlord’s Right to Cure Tenant’s Default 47 19 Holding Over 47 20 Subordination. 48 20.1 Subordination 48 20.2 Attornment 48 20.3 Mortgagee Cure Rights 49 20.4 Modifications 49 21 Property and Accounts Collateral. 49 21.1 Landlord’s Security Interest 49 21.2 Accounts Receivable Financing 50 22 Risk of Loss 51 23 Indemnification 51 24 Assignment; Sublease. 52 24.1 Assignment; Sublease. 52 24.2 Attornment 55 24.3 Sublease Limitation 55 24.4 Release 55 25 Financial Statements and Reporting. 56 25.1 Maintenance of Books and Records 56 25.2 Annual Financial Information 56 25.3 Quarterly Financial Information 56 3 25.4 Certifications of Compliance 57 25.5 Annual Budgets 57 25.6 Monthly Financial Information 57 25.7 Authorizations 57 25.8 Actuarial Reports 58 25.9 Notices/Inspection Reports from Governmental Authorities 58 25.10 Financial Statements of Guarantor 58 25.11 Estoppel Certificates 58 25.12 Supplemental Information 58 25.13 Quarterly Meetings; Facility Level Meetings and Reviews 58 25.14 Format 59 26 Landlord’s Right to Inspect 59 27 No Waiver 59 28 Single Lease 59 29 Acceptance of Surrender 60 30 No Merger of Title 60 31 Conveyance by Landlord 60 32 Quiet Enjoyment 61 33 Notices 61 34 General REIT Provisions 62 35 Transfer of Tenant’s Personal Property 62 36 Compliance With Environmental Laws. 63 36.1 Hazardous Substances 63 36.2 Remediation; Notification 63 36.3 Indemnity 64 36.4 Environmental Inspection 64 36.5 Removal 64 37 Operational Transfer. 64 37.1 Exercise; Transfer of Authorizations. 64 37.2 Reasonable Assistance 66 37.3 Facility Termination; Limited Term Contraction Right; Limited Extended Operation by Tenant. 66 37.4 Use of Tenant’s Names 68 4 38 Non-Recourse 68 39 Combination of Leases 68 39.1 Section 39 Lease 69 39.2 Additional Properties 69 39.3 Combination Lease 70 39.4 Section 39 Date 70 39.5 Additional Actions 70 40 New Lease 70 40.1 New Lease Terms 70 40.2 Amendments to this Lease 72 40.3 Effective Date 72 40.4 Other Undertakings 72 41 Intentionally omitted. 73 42 Miscellaneous. 73 42.1 Survival 73 42.2 Non-Business Day Payments 73 42.3 Brokers 73 42.4 Headings 73 42.5 Counterparts 73 42.6 Integration; Modification; Interpretation 73 42.7 Time of Essence 74 42.8 Force Majeure 74 42.9 Severability; Maximum Rate 74 42.1 Governing Law; Venue 74 42.11 Waiver of Trial by Jury 74 42.12 Waivers; Forbearance 75 42.13 Binding Character 75 43 Renewal Options. 75 43.1 Exercise of Renewal Options 75 43.2 Renewal Terms 75 43.3 Fair Market Rental Determination 75 43.4 Extended Period Tenant’s Proportionate Shares 76 43.5 Other Leases 76 44 Right of First Offer 76 45 Special Purpose Entity Obligations 78 46 Memorandums of Lease 78 47 Confidentiality. 78 47.1 Confidentiality 78 47.2 Permitted Disclosures 78 5 47.3 Information 79 47.4 Excluded Information 80 47.5 Injunctive Relief 80 47.6 Suspension Period 80 47.7 Disclosure Notice 80 48 Restrictive Covenant 80 49 Intentionally omitted. 81 50 Financing 81 50.1 Reserve Payments 81 50.2 Reserve Disbursements 81 50.3 Termination of Financing 81 LIST OF SCHEDULES AND EXHIBITS Schedule 1 - Primary Intended Use Schedule 2 - Tenant’s Proportionate Shares Schedule 3.1.1 - Wiring Instructions Schedule 7.3 - Authorization Collateral Schedule 10.4 - Consent Schedule 10.8 - Adverse Matters Schedule 11.3.1 - Section 11.3.1 Example Schedule 17.1.13 - Licensed Beds Exhibit A - Addresses of the Leased Properties Exhibit A-1 - Legal Descriptions to the Land Exhibit B - Definitions Exhibit C - Base Year Patient Revenues Exhibit D - Officer’s Certificate Exhibit E - Estoppel Certificates Exhibit F - Subordination of Management Agreement Exhibit G - Appraisals Exhibit H - Restrictive Covenant Exhibit I - Special Purpose Entity Obligations Exhibit J - Lease Guaranty 6 MASTER LEASE AGREEMENT –
